                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JACKIE JAMES BRADY,                              )
                                                 )
                       Petitioner,               )
                                                 )
       v.                                        )          1:18CV933
                                                 )
DENNIS E. MECUM,                                 )
                                                 )
                       Respondent.               )

                                              ORDER

       The Order and Recommendation of the United States Magistrate Judge was filed with

the court in accordance with 28 U.S.C. § 636(b) and, on June 3, 2019, was served on the parties

in this action. Petitioner objected to the Recommendation.

       The Court has appropriately reviewed the portions of the Magistrate Judge’s report to

which objection was made and has made a de novo determination which is in accord with the

Magistrate Judge’s report.           The Court therefore adopts the Magistrate Judge’s

recommendation.

       IT IS THEREFORE ORDERED that Respondent’s motion for summary judgment,

(ECF No. 4), be GRANTED, that the Petition, (ECF No. 1), be DENIED, and that Judgment

be entered dismissing this action.        A Judgment dismissing this action will be entered

contemporaneously with this Order. Finding no substantial issue for appeal concerning the

denial of a constitutional right affecting the conviction, nor a debatable procedural ruling, a

certificate of appealability is not issued.

       This, the 15th day of July 2019.


                                              /s/ Loretta C. Biggs
                                              United States District Judge
